Caban v Rzak Dev. Inc. (2015 NY Slip Op 07810)





Caban v Rzak Dev. Inc.


2015 NY Slip Op 07810


Decided on October 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX, JJ.


2013-10655
 (Index No. 700074/10)

[*1]Eddie Caban, respondent-appellant, 
vRzak Development Incorporated, et al., appellants- respondents.


Farber, Brocks & Zane, LLP, Garden City, N.Y. (Charles T. Ruhl of counsel), for appellants-respondents Rzak Development Incorporated, Imdad Razak, and Deborah Razak, and Agoglia, Holland & Agoglia, P.C., Jericho, N.Y. (E. Kevin Agoglia of counsel), for appellant-respondent Rambo B.N. Construction, Inc. (one brief filed).
Litman & Litman, P.C., Woodbury, N.Y. (Jeffrey E. Litman of counsel), for respondent-appellant.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Pineda-Kirwan, J.), dated October 15, 2013, as denied their separate motions to dismiss the complaint pursuant to CPLR 3126 for the plaintiff's failure to comply with orders directing disclosure, and the plaintiff cross-appeals, as limited by his brief, from so much of the same order as denied his cross motion to strike the defendants' answers pursuant to CPLR 3126 for their failure to submit to examinations before trial.
ORDERED that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
Under the circumstances of this case, in the absence of any evidence of willful or contumacious conduct, the denial of the motions and the cross motion was a provident exercise of discretion (see Oller v Liberty Lines Tr., Inc., 111 AD3d 903; Hoi Wah Lai v Mack, 89 AD3d 990).
The parties' remaining contentions either are without merit or need not be addressed in light of our determination.
HALL, J.P., AUSTIN, SGROI and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court